        Case 7:09-cr-01022-KMK Document 1106 Filed 11/30/20 Page 1 of 2
        Case 7:09-cr-01022-KMK Document 1107 Filed 12/01/20 Page 1 of 2
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     United States District Courthouse
MEMO ENDORSED                                        300 Quarropas Street
                                                     White Plains, New York 10601


                                                      November 30, 2020


BY ECF AND E-MAIL
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Blaine Scott, 09 Cr. 1022-22 (KMK)

Dear Judge Karas:

       The Government, in agreement with the United States Probation Department and with the
consent of defense counsel, respectfully submits this letter to request an approximately 60-day
adjournment of the violation of supervised release proceeding currently scheduled for Wednesday,
December 2, 2020 at 12:00 p.m.

        As background, five specifications remain pending against the defendant, arising from his
New York State arrests and criminal charges in Buchanan Village and Peekskill (the "State
Proceedings"). To resolve the State Proceedings in New York State court, the defendant has
pleaded guilty to attempted criminal possession of a controlled substance in the third degree and,
at the eventual State Proceedings sentencing, is expected to receive an incarceratory sentence. The
Government has reviewed WebCrims, and conferred with defense counsel and United States
Probation Officer Jeffrey Steimel, and understands that the next State Proceedings court date will
be in January 2021 in Westchester County Court.

        In light of the substantial overlap between the State Proceedings and this violation of
supervised release matter, the Government, in agreement with the United States Probation
Department and with the consent of defense counsel, respectfully requests an approximately 60-
day adjournment, so that the parties may monitor the State Proceedings and discuss and hopefully
reach a federal resolution. After the State Proceedings sentencing, the parties will attempt to reach
        Case 7:09-cr-01022-KMK Document 1106 Filed 11/30/20 Page 2 of 2
        Case 7:09-cr-01022-KMK Document 1107 Filed 12/01/20 Page 2 of 2
                                                                       Page 2


a resolution and arrange to writ the defendant to appear before this Court for a combination guilty
plea-sentencing proceeding.


                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney


                                                 By:    Isl David R. Felton
                                                        David R. Felton
                                                        Assistant United States Attorney
                                                        Tel: (914) 993-1908

cc: Larry Sheehan, Esq. (defense counsel) (by ECF and e-mail)
    Jeffrey Steimel, United States Probation Officer (by e-mail)




                              d      -12.     {!o_,UJ) /-   01 I/
                             1/l(J          /~{J()1JI...         M1

     aJ:       J: oo f ·m-


                                                        KE~NETH     . KARAS U.S.D.J.

                                                            IJ   /II   ;;/OtXO
